NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MITCHELL NELSON,                                No.    19-35401

                Plaintiff-Appellant,            D.C. No. 2:18-cv-00251-RSM

 v.
                                                MEMORANDUM*
THE BOEING COMPANY; MICHAEL
CUMMINS,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                             Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

      Mitchell Nelson appeals pro se from the district court’s summary judgment

in his employment action alleging violations of Title VII. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Am. Tower Corp. v. City of San

Diego, 763 F.3d 1035, 1043 (9th Cir. 2014). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Nelson’s sex

discrimination and retaliation claims because Nelson failed to raise a genuine

dispute of material fact as to whether the legitimate, non-discriminatory reasons for

defendants’ actions were pretextual. See Villiarimo v. Aloha Island Air, Inc., 281

F.3d 1054, 1061-62, 1064 (9th Cir. 2002) (burden-shifting framework applies to

sex discrimination and retaliation claims under Title VII; circumstantial evidence

of pretext must be specific and substantial).

      The district court properly granted summary judgment on Nelson’s hostile

work environment claim because Nelson failed to raise a genuine dispute of

material fact as to whether defendant’s alleged conduct was based on his gender, or

that defendant’s conduct was sufficiently severe or pervasive to alter the conditions

of his employment. See Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1108-09

(9th Cir. 2008) (elements of a prima facie Title VII hostile work environment

claim).

      The district court did not abuse its discretion by denying Nelson’s untimely

demand for a jury trial. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1086-

87 (9th Cir. 2002) (setting forth standard of review and explaining that

inadvertence does not justify granting an untimely jury demand).

      AFFIRMED.




                                          2                                   19-35401